    Case 2:18-cv-00002-BMM Document 106-6 Filed 10/04/19 Page 1 of 4



Thursday, December 17, 2015

I promised I would, so I will. I’m going to write about the hours preceding your arrival at
the Billings Clinic, a stretch of hours you may never remember.

If you don’t feel up to reading it, don’t—let it lie.

We met near the ticket window just before 9:30. We’d driven separately because you
were coming from Bozeman, I was coming from the West Yellowstone direction, and I
had to return to work in the afternoon. I remember seeing your truck as I parked in the
free lot, 10 minutes late.

On the first ride up the chairlift, you presented a disclaimer. You said that this was only
your second full season on skis.

As it turns out, you’re a pretty damn good skier, especially for someone who has not been
doing it for that long.

Two runs into the day, you said, “I fucking love skiing.”

We were three runs into the day when we decided to go over to the Challenger lift. My
coworker Tyler said via text that the skiing was pretty good over there.

Our second run on Challenger, we went down to the skier’s right of the chairlift. We’d
unwittingly skied into a closed area. A ski patrol was waiting on a cat track 80 feet below
me, waving his pole and yelling, “Hey!”

Someone on the lift yelled, “Run!”

I skied down to the patroller, who said, “That area’s closed.” I said I didn’t know and he
went off on his merry way. You and I laughed about it a few minutes later.

For some reason, on the next lift, we were talking about health insurance…Maybe
because I needed to submit my form for 2016 coverage later that day? We also spoke
about helmets and you said something like, “We should both be wearing helmets.”

Five minutes later we were skiing looker’s left of the lift on a somewhat steep run I was
later told is called Lower Morningstar. Coverage wasn’t great; there were definitely some
small trees and rocks to dodge.

I caught a ski on a little tree. It ejected, I fell, and I got up to look for the ski. I assumed it
was uphill of me but someone shouted and yelled, “You’re ski’s down here!” It had
traveled 60 or so feet downhill. I took off the other ski and started hiking down to it. I
put both skis back on, which took a minute due to the steep slope, and skied down to a cat
track where I started looking for you. I didn’t see you around and I thought about skiing
down the cat track to look for you further down hill.
   Case 2:18-cv-00002-BMM Document 106-6 Filed 10/04/19 Page 2 of 4




But then I decided to look closer at the crowd of people collected 40 or 50 feet up the cat
track. There were maybe six patrollers. I had to keep skiing up the cat track to see
through all of them to the patient they were treating—to see you in your green Marmot
coat, crumpled in the snow with your back folded in an unnatural angle.

I took off my skis, hiked over to the crowd of patrollers. Didn’t know what to say, was
barely processing some of what I heard. Two words that made it through, that I won’t
forget: “airway” and “CSF.” I said that I was your friend, had been skiing with you. Said
that I didn’t see you crash. Noted the dry weathered log—undoubtedly as hard as a rock
and covered with the smallest dusting of snow—just downhill of your head.

Watched as the patrollers moved in a very efficient unit. Some were getting you onto a
backboard and fastening you to it. One, the one who seemed to be in charge, was
handling your airway situation and trying to rouse you to consciousness by rubbing your
sternum with his knuckles. He said, “JOHN! Stay with me, John!” Another was dealing
with oxygen and a bag valve mask. Another was taking notes on your condition. I don’t
think you were breathing on your own initially, but after a little while you were. Another
was preparing to “get on the horns”—drive the sled down. Another was instructed to ski
right beside the sled and make sure that the agonized breathing sounds continued all the
way down to the ski patrol base. I heard an ambulance coming up the mountain.

I grabbed your goggles, which were in two pieces. Scott stayed with me, skied with me to
the ski patrol base. Told me a life flight was en route. They kept me away from you prior
to transit. I think they felt it would only complicate your care. They kept me busy with
other projects: please fill out this card. Tell me what you remember or saw of the
accident. Write down your friend’s name. Write down your name. Was your friend
wearing a helmet?

They weren’t sure which hospital they would fly you to, said they would probably make
that decision in flight. Said it would probably be Billings.

I had my phone with me but it was dead and I needed to start making some calls. I
realized I had no idea what the first letter of your father’s name might be. Scott took me
to my car to look for my phone charger. It wasn’t in there, but he let me use his in his
truck. I called Wild Earth Guardians. Bethany called the HR office in Santa Fe and called
me back with contact info for your dad. I called Tanya and left her a message. I could
barely squeeze out a dry whisper: “It’s Amanda. Call me.”

Called your dad. I don’t remember too much of that conversation. I remember him
saying, “You’re obviously very upset, Amanda. Can you tell me more about the
accident?”

I said I hadn’t seen it. At that point ski patrol still didn’t have a very good idea what
happened.
   Case 2:18-cv-00002-BMM Document 106-6 Filed 10/04/19 Page 3 of 4



Later, I would find out that a witness had told one of the patrollers that you were upside
down in the air. This would transform in the telephone game so that two days later when I
spoke to the Billings Clinic trauma nurse on staff when you were admitted, he would say
that he’d heard you were attempting a back flip.

This is what I think: I think that you lost control uphill of the cat track—possibly by
hitting a tree or rock—and hit the downhill lip of the cat track with some speed. Once you
hit that lip, you probably turned ass-over-teakettle in the air, and landed right on the
fucking log.

Here is a list of things that were impacted by that collision:
- Your left collarbone, broken in three spots.
- Your scapula
- Five ribs, which were broken near where they connect to your spine.
- Several vertebrae—I want to say T1 through T5
- Your left lung
- Your vertebral artery
- Your right ear
- And, of course, your brain.

Your brain was damaged enough (I think primarily near your thalamus) that they had to
drill a hole in your skull to relieve some of the pressure and install a drain and a pressure
monitor to ascertain the extent of the swelling.

Later, your dad would say, “Do I doubt that John was upside down in the air? No, I don’t.
Do I think it was intentional? I do not.”

Later, the patroller Steve Emerson would say, “I heard one witness say, ‘Upside down in
the air.’ Does that mean John was attempting a backflip? I don’t think we believe that.”

That is what I know. If you have other questions, ask them. I will try to answer them.



Meanwhile, I was thinking about jealousy today. I was thinking that I can’t come up with
many emotions that have a less productive character.

But then I remembered being called out, for lack of a better term, by a friend-turned-lover
who implied that I was unexpressive to the point of being unemotive, wholly unmoved.
(Years later, we would sort that out, why I was so quiet and skittish with him. If you want
to know more about it, ask, and I will try to answer.)

Well, these days, I feel moved. Perhaps that is something. Perhaps that counts for
something.
   Case 2:18-cv-00002-BMM Document 106-6 Filed 10/04/19 Page 4 of 4



 I miss you and I hope you’re doing well. Your condition has improved dramatically
since I drove to Billings Tuesday evening. You and your dad had a good night Tuesday
night and the progress in your mental state was obvious on Wednesday.

Your dad and I had kind of an interesting text exchange this afternoon:

         John just scribbled a sloppy note and said Amanda did not know about the
         accident. Progress!

I replied:
        Wow! Makes my heart happy that he’s present enough to write! I wonder if he’s
        referring to that fact that I didn’t see him wreck…? How did the day go
        otherwise?

He texted back:
       Good progress. Sat in a chair and the therapist the second time had him do
       exercises. Most important. J asked if I talked to you. I told him you were here
       with him a lot!!! Then he calmed down. Thanks Maggie.

Later I’ll explain how he came up with Maggie.

I’m planning to drive up tomorrow night after work. Let’s hope the road cooperates. In
the morning, I’ll call Tina and ask if she wants a ride up as well. Earlier this evening, she
said she might come up with Trevor on Saturday, but in case that falls through, she’s
more than welcome to come up with me.

One last bit of news before my laptop battery dies: I found the lynx painting that used to
be right above my desk. That journalist instinct serves me well sometimes. It’s in a lodge
five miles up the road from my one-bedroom cabin.

Sweet dreams.

Heart,

Amanda
